Case 3:17-cv-00108-GPC-MDD Document 1028 Filed 03/14/19 PageID.111090 Page 1 of 9




1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                       SOUTHERN DISTRICT OF CALIFORNIA
8
9    IN RE:                                  Case No. 3:17-CV-00108-GPC-MDD
10   QUALCOMM LITIGATION
                                             JOINT MOTION REGARDING
11                                           APPLE INC. AND THE CONTRACT
12                                           MANUFACTURERS’ MOTION IN
                                             LIMINE NO. 11 (ECF 879)
13
                                             Judge:       Hon. Gonzalo P. Curiel
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                  Case No. 17-cv-0108-GPC-MDD
             JOINT MOTION REGARDING APPLE INC. AND THE CMS’ MOTION IN LIMINE NO. 11
Case 3:17-cv-00108-GPC-MDD Document 1028 Filed 03/14/19 PageID.111091 Page 2 of 9




1          Qualcomm Incorporated (“Qualcomm”), Apple Inc. (“Apple”) and Compal
2    Electronics, Inc., FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd., Pegatron
3    Corporation and Wistron Corporation (collectively, “the CMs”), by and through their
4    respective counsel, hereby jointly move for an order approving the following stipulation
5    and denying Apple and the CMs’ Motion in Limine No. 11 (ECF 879) as moot:
6                                         STIPULATION
7          WHEREAS, the deadline to file motions in limine was February 15, 2019.
8    (ECF 749.)
9          WHEREAS, on February 15, 2019, Apple and the CMs filed Motion in Limine
10   No. 11 to Exclude Evidence of Qualcomm’s Corporate Character. (ECF 879.)
11         WHEREAS, responses to motions in limine were due March 1, 2019. (ECF 749.)
12         WHEREAS, on March 1, 2019, Qualcomm filed its opposition to Apple and the
13   CMs’ Motion in Limine No. 11. (ECF 893.)
14         WHEREAS, the parties conferred about Apple and the CMs’ Motion in Limine
15   No. 11 and Qualcomm’s opposition and agreed to a stipulation regarding the presentation
16   of certain evidence.
17         WHEREAS, Qualcomm, Apple and the CMs agreed that this stipulation moots
18   Apple and the CMs’ Motion in Limine No. 11.
19         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
20   between the undersigned counsel that:
21            1. No party will present evidence or arguments regarding: (1) its local
22                reputation or community engagements, or charitable engagements, including
23                but not limited to in San Diego, other communities in California, or
24                California at large; (2) the local reputation, community engagements, or
25                charitable engagements of its founders, executives, and former executives,
26                including but not limited to in San Diego, other communities in California,
27                or California at large; or (3) the potential impact of an adverse ruling on San
28                                                                    Case No. 17-cv-0108-GPC-MDD
               JOINT MOTION REGARDING APPLE INC. AND THE CMS’ MOTION IN LIMINE NO. 11
                                               -1-
Case 3:17-cv-00108-GPC-MDD Document 1028 Filed 03/14/19 PageID.111092 Page 3 of 9




1              Diego, or other communities in California, or California at large. For the
2              avoidance of doubt, and subject to any other orders of this Court, this
3              stipulation does not impact each party’s ability to offer evidence or
4              arguments regarding: (1) its corporate background, including its founding
5              and development; (2) the nature, quality and usefulness of its products or
6              technology; and (3) its efforts to develop its products or technology.
7
8           2. This stipulation moots Apple and the CMs’ Motion in Limine No. 11 and the
9              parties respectfully request the Court deny that Motion as moot.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                  Case No. 17-cv-0108-GPC-MDD
             JOINT MOTION REGARDING APPLE INC. AND THE CMS’ MOTION IN LIMINE NO. 11
                                             -2-
Case 3:17-cv-00108-GPC-MDD Document 1028 Filed 03/14/19 PageID.111093 Page 4 of 9




1    Dated: March 14, 2019                 Respectfully submitted,
2                                          By    /s/ Evan R. Chesler
3                                               Evan R. Chesler

4                                          CRAVATH, SWAINE & MOORE LLP
                                           Evan R. Chesler (pro hac vice)
5                                          (N.Y. Bar No. 1475722)
                                           echesler@cravath.com
6                                          Keith R. Hummel (pro hac vice)
                                           (N.Y. Bar No. 2430668)
7                                          khummel@cravath.com
                                           Richard J. Stark (pro hac vice)
8                                          (N.Y. Bar No. 2472603)
                                           rstark@cravath.com
9                                          Antony L. Ryan (pro hac vice)
                                           (N.Y. Bar No. 2784817)
10                                         aryan@cravath.com
                                           Gary A. Bornstein (pro hac vice)
11                                         (N.Y. Bar No. 2916815)
                                           gbornstein@cravath.com
12                                         J. Wesley Earnhardt (pro hac vice)
                                           (N.Y. Bar No. 4331609)
13                                         wearnhardt@cravath.com
                                           Yonatan Even (pro hac vice)
14                                         (N.Y. Bar No. 4339651)
                                           yeven@cravath.com
15                                         Vanessa A. Lavely (pro hac vice)
                                           (N.Y. Bar No. 4867412)
16                                         vlavely@cravath.com
                                           Worldwide Plaza
17                                         825 Eighth Avenue
                                           New York, New York 10019
18                                         Telephone: (212) 474-1000
                                           Facsimile: (212) 474-3700
19
20
21
22
23
24
25
26
27
28                                                                  Case No. 17-cv-0108-GPC-MDD
             JOINT MOTION REGARDING APPLE INC. AND THE CMS’ MOTION IN LIMINE NO. 11
                                             -3-
Case 3:17-cv-00108-GPC-MDD Document 1028 Filed 03/14/19 PageID.111094 Page 5 of 9




1                                          QUINN EMANUEL URQUHART &
2                                          SULLIVAN, LLP
                                           David A. Nelson (pro hac vice)
3                                          (Ill. Bar No. 6209623)
                                           davenelson@quinnemanuel.com
4                                          Stephen Swedlow (pro hac vice)
                                           (Ill. Bar No. 6234550)
5                                          stephenswedlow@quinnemanuel.com
                                           500 West Madison St., Suite 2450
6                                          Chicago, Illinois 60661
                                           Telephone: (312) 705-7400
7                                          Facsimile: (312) 705-7401

8                                          Alexander Rudis (pro hac vice)
                                           (N.Y. Bar No. 4232591)
9                                          alexanderrudis@quinnemanuel.com
                                           51 Madison Ave., 22nd Floor
10                                         New York, New York 10010
                                           Telephone: (212) 849-7000
11                                         Facsimile: (212) 849-7100
12                                         Sean S. Pak (SBN 219032)
13                                         seanpak@quinnemanuel.com
                                           50 California St., 22nd Floor
14                                         San Francisco, California 94111
                                           Telephone: (415) 875-6600
15                                         Facsimile: (415) 875-6700

16                                         JONES DAY
                                           Karen P. Hewitt (SBN 145309)
17                                         Randall E. Kay (SBN 149369)
                                           rekay@jonesday.com
18                                         4655 Executive Drive, Suite 1500
                                           San Diego, California 92121
19                                         Telephone: (858) 314-1200
                                           Facsimile: (858) 345-3178
20
                                           Attorneys for Defendant and
21                                         Counterclaim-Plaintiff
                                           QUALCOMM INCORPORATED
22
23
24
25
26
27
28                                                                  Case No. 17-cv-0108-GPC-MDD
             JOINT MOTION REGARDING APPLE INC. AND THE CMS’ MOTION IN LIMINE NO. 11
                                             -4-
Case 3:17-cv-00108-GPC-MDD Document 1028 Filed 03/14/19 PageID.111095 Page 6 of 9




1                                          By: /s/ William A. Isaacson
2                                          Juanita R. Brooks, SBN 75934,
                                           brooks@fr.com
3                                          Seth M. Sproul, SBN 217711,
                                           sproul@fr.com
4                                          FISH & RICHARDSON P.C.
                                           12390 El Camino Real
5                                          San Diego, CA 92130
                                           Phone: 858-678-5070 / Fax: 858-678-5099
6
                                           Ruffin B. Cordell, DC Bar No. 445801,
7                                          pro hac vice, cordell@fr.com
                                           Lauren A. Degnan, DC Bar No. 45421,
8                                          pro hac vice, degnan@fr.com
                                           FISH & RICHARDSON P.C.
9                                          1000 Maine Avenue, S.W., Suite 1000
                                           Washington, DC 20024
10                                         Phone: 202-783-5070 / Fax: 202-783-2331
11                                         William A. Isaacson, DC Bar No. 414788,
                                           pro hac vice, wisaacson@bsfllp.com
12                                         Karen L. Dunn, DC Bar No. 1002520,
                                           pro hac vice, kdunn@bsfllp.com
13                                         BOIES SCHILLER FLEXNER LLP
                                           1401 New York Avenue, N.W.
14                                         Washington, DC 20005
                                           Phone: 202-237-2727 / Fax: 202-237-6131
15
                                           Attorneys for Plaintiff and Counterclaim
16                                         Defendant Apple Inc.
17                                         By: /s/ Jason C. Lo
18                                         Theodore R. Boutrous, Jr., SBN 132099,
                                           tboutrous@gibsondunn.com
19                                         Richard J. Doren, SBN 124666
                                           rdoren@gibsondunn.com
20                                         Daniel G. Swanson, SBN 116556,
                                           dswanson@gibsondunn.com
21                                         Michele L. Maryott, SBN 191993
                                           mmaryott@gibsondunn.com
22                                         Jason C. Lo, SBN 219030,
                                           jlo@gibsondunn.com
23                                         Jennifer J. Rho, SBN 254312,
                                           jrho@gibsondunn.com
24                                         Melissa Phan, SBN 266880,
                                           mphan@gibsondunn.com
25                                         GIBSON, DUNN & CRUTCHER LLP
                                           333 South Grand Avenue
26                                         Los Angeles, CA 90071
                                           Tel: (213) 229-7000; Fax: (213) 229-7520
27
28                                                                  Case No. 17-cv-0108-GPC-MDD
             JOINT MOTION REGARDING APPLE INC. AND THE CMS’ MOTION IN LIMINE NO. 11
                                             -5-
Case 3:17-cv-00108-GPC-MDD Document 1028 Filed 03/14/19 PageID.111096 Page 7 of 9



                                           Cynthia Richman, DC Bar No. 492089,
1                                          pro hac vice
                                           crichman@gibsondunn.com
2                                          GIBSON, DUNN & CRUTCHER LLP
                                           1050 Connecticut Avenue, N.W.
3                                          Washington, DC 20036
                                           Tel: (202) 955-8500; Fax: (202) 467-0539
4
                                           Attorneys for Defendants,
5                                          Counterclaimants, and Third-Party
                                           Plaintiffs Compal Electronics, Inc., FIH
6                                          Mobile Ltd., Hon Hai Precision Industry
                                           Co., Ltd., Pegatron Corporation, and
7                                          Wistron Corporation
8                                          Hugh F. Bassanger, pro hac vice
                                           hugh.bangasser@klgates.com
9                                          Christopher M. Wyant, pro hac vice
                                           chris.wyant@klgates.com
10                                         J. Timothy Hobbs, pro hac vice
                                           tim.hobbs@klgates.com
11                                         K&L GATES LLP
                                           925 Fourth Avenue, Suite 2900
12                                         Seattle, Washington 98104
                                           Tel: (206) 623-7580; Fax: (206) 370-6371
13
                                           Caitlin C. Blanche, SBN 254109,
14                                         caitlin.blanche@klgates.com
                                           K&L GATES LLP
15                                         1 Park Plaza Twelfth Floor
                                           Irvine, CA 92614
16                                         Tel: (949) 253-0900; Fax (949) 253-0902
17                                         Attorneys for Defendant, Counterclaimant,
                                           and Third-Party Plaintiff Wistron
18                                         Corporation
19
20
21
22
23
24
25
26
27
28                                                                  Case No. 17-cv-0108-GPC-MDD
             JOINT MOTION REGARDING APPLE INC. AND THE CMS’ MOTION IN LIMINE NO. 11
                                             -6-
Case 3:17-cv-00108-GPC-MDD Document 1028 Filed 03/14/19 PageID.111097 Page 8 of 9




1                                   FILER’S ATTESTATION
2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
3    and Procedures of the United States District Court of the Southern District of California, I
4    certify that authorization for the filing of this document has been obtained from each of
5    the other signatories shown above and that all signatories have authorized placement of
6    their electronic signature on this document.
7
8                                           By: /s/ Evan R. Chesler
9                                                   Evan R. Chesler
                                                    echesler@cravath.com
10                                                  Attorneys for Defendant and
                                                    Counterclaim-Plaintiff
11                                                  QUALCOMM
                                                    INCORPORATED
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                    Case No. 17-cv-0108-GPC-MDD
               JOINT MOTION REGARDING APPLE INC. AND THE CMS’ MOTION IN LIMINE NO. 11
                                               -7-
Case 3:17-cv-00108-GPC-MDD Document 1028 Filed 03/14/19 PageID.111098 Page 9 of 9




1                                CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on March 14, 2019, to all counsel of record who are
4    deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
5    Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
6    facsimile and/or overnight delivery.
7          I certify under penalty of perjury that the foregoing is true and correct. Executed
8    on March 14, 2019, at New York, New York.
9
10                                          By: /s/ Evan R. Chesler
11                                                Evan R. Chesler
                                                  echesler@cravath.com
12                                                Attorneys for Defendant and
                                                  Counterclaim-Plaintiff
13                                                QUALCOMM
                                                  INCORPORATED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                    Case No. 17-cv-0108-GPC-MDD
               JOINT MOTION REGARDING APPLE INC. AND THE CMS’ MOTION IN LIMINE NO. 11
                                               -8-
